Name: COMMISSION REGULATION (EC) No 690/96 of 16 April 1996 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: tariff policy;  foodstuff;  plant product
 Date Published: nan

 18 . 4. 96 EN Official Journal of the European Communities No L 97/7 COMMISSION REGULATION (EC) No 690/96 of 16 April 1996 establishing unit values for the determination of the customs value of certain perishable goods communicated to the Commission in accordance with Article 173 (2) of Regulation (EEC) No 2454/93 is that unit values set out in the Annex to this Regulation should be established in regard to the products in question , HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2913/92 of 12 October 1992 establishing the Community Customs Code ('), as amended by Regulation (EEC) No 2454/93 (2), Having regard to Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code, as last amended by Regulation (EC) No 482/96 (3), and in parti ­ cular Article 173 ( 1 ) thereof, Whereas Articles 173 to 177 of Regulation (EEC) No 2454/93 provide that the Commission shall periodically establish unit values for the products referred to in the classification in Annex 26 to that Regulation; Whereas the result of applying the rules and criteria laid down in the abovementioned Articles to the elements Article 1 The unit values provided for in Article 173 ( 1 ) of Regula ­ tion (EEC) No 2454/93 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 19 April 1996. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 April 1996. For the Commission Mario MONTI Member of the Commission (') OJ No L 302, 19 . 10 . 1992, p. 1 . (2) OJ No L 253, 11 . 10 . 1993, p. 1 . 3 OJ No L 70, 20 . 3 . 1996, p. 4. No L 97/8 EN Official Journal of the European Communities 18 . 4. 96 ANNEX Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 1.10 New potatoes 0701 90 51 0701 90 59 a) b) c) 35,11 209,15 298,01 469,37 226,71 1 370,79 66,74 28,43 29,35 257,64 69 737,34 10 760,07 74,60 5 582,74 6 862,51 1.30 Onions (other than seed) 0703 10 19 a) b) c) 23,88 142,26 202,71 319,27 154,21 932,42 45,40 19,34 19,96 175,25 47 436,03 7 319,10 50,75 3 797,44 4 667,95 1.40 Garlic 0703 20 00 a) b) c) 144,47 860,66 1 226,33 1 931,50 932,92 5 640,95 274,66 116,99 120,78 1 060,23 286 977,00 44 278,89 307,00 22 973,62 28 240,02 1.50 Leeks ex 0703 90 00 a) b) c) 55,83 332,62 473,94 746,46 360,54 2 180,05 106,15 45,21 46,68 409,75 110 907,47 17 112,38 118,65 8 878,57 10 913,87 1.60 Cauliflowers 0704 10 10 0704 10 05 0704 10 80 a) b) c) 285,20 1 699,03 2 420,90 3 812,98 1 841,67 11 135,81 542,21 230,95 238,44 2 093,01 566 521,28 87 410,95 606,06 45 352,22 55 748,61 1.70 Brussels sprouts 0704 20 00 a) b) c) 53,71 319,97 455,91 718,08 346,83 2 097,14 102,11 43,49 44,90 394,16 106 689,54 16 461,58 114,13 8 540,91 10 498,80 1.80 White cabbages and red cabbages 0704 90 10 a) b) c) 51,02 303,95 433,09 682,12 329,47 1 992,14 97,00 41,32 42,66 374,43 101 347,72 15 637,36 108,42 8 113,28 9 973,14 1.90 Sprouting broccoli or calabrese (Brassica oleracea L convar. botrytis (L.) Alefvar. ita ­ lica Plenck) ex 0704 90 90 a) b) c) 32,37 192,84 274,77 432,77 209,03 1 263,91 61,54 26,21 27,06 237,56 64 299,77 9 921,08 68,79 5 147,45 6 327,43 1.100 Chinese cabbage ex 0704 90 90 a) b) c) 54,74 326,12 464,68 731,89 353,50 2 137,47 104,08 44,33 45,77 401,74 108 741,50 16 778,18 116,33 8 705,18 10 700,72 1.110 Cabbage lettuce (head lettuce) 0705 11 10 0705 11 05 0705 11 80 a) b) c) 159,58 950,67 1 354,58 2 133,50 1 030,48 6 230,89 303,39 129,22 133,41 1 171,11 316 989,12 48 909,58 339,11 25 376,20 31 193,36 1.120 Endives ex 0705 29 00 a) b) c) 21,82 129,99 185,22 291,72 140,90 851,97 41,48 17,67 18,24 160,13 43 343,25 6 687,61 46,37 3 469,79 4 265,20 1.130 Carrots ex 0706 10 00 a) b) c) 54,50 324,66 462,60 728,62 351,92 2 127,92 103,61 44,13 45,56 399,95 108 255,42 16 703,18 115,81 8 666,27 10 652,89 1.140 Radishes ex 0706 90 90 a) b) c) 77,45 461,40 657,43 1 035,47 500,13 3 024,08 147,24 62,72 64,75 568,39 153 846,68 23 737,65 164,58 12 316,02 15 139,31 1.160 Peas (Pisum sativum) 0708 10 90 0708 10 20 0708 10 95 a) b) c) 153,61 915,08 1 303,87 2 053,63 991,91 5 997,63 292,03 124,39 128,42 1 127,27 305 122,76 47 078,67 326,42 24 426,26 30 025,65 18 . 4. 96 I EN I Official Journal of the European Communities No L 97/9 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 1.170 Beans: 1.170.1 Beans (Vigna spp., Phaseolus ssp.) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 138,65 825,98 1 176,91 1 853,66 895,32 5 413,62 263,59 112,27 115,91 1 017,51 275 411,78 42 494,44 294,63 22 047,78 27 101,94 1.170.2 Beans (Phaseolus ssp., vulgaris var. Com ­ pressus Savi) ex 0708 20 90 ex 0708 20 20 ex 0708 20 95 a) b) c) 173,80 1 035,39 1 475,29 2 323,62 1 122,31 6 786,13 330,42 140,74 145,30 1 275,47 345 236,32 53 267,96 369,33 27 637,50 33 973,03 1.180 Broad beans ex 0708 90 00 a) b) c) 92,83 553,02 787,98 1 241,09 599,45 3 624,60 176,48 75,17 77,61 681,26 184 397,51 28 451,47 197,27 14 761,73 18 145,67 1.190 Globe artichokes 0709 10 10 0709 10 20 0709 10 30 a) b) c)     II  1.200 1.200.1 Asparagus :  green ex 0709 20 00 a) b) c) 410,44 2 445,14 3 484,00 5 487,39 2 650,42 16 025,92 780,31 332,37 343,14 3012,12 815 300,40 125 796,12 872,20 65 267,95 80 229,76 1.200.2  other ex 0709 20 00 a) b) c) 233,69 1 392,17 1 983,66 3 124,32 1 509,05 9 124,57 444,28 189,24 195,37 1 714,99 464 201,82 71 623,65 496,60 37 161,15 45 679,85 1.210 Aubergines (eggplants) 0709 30 00 a) b) c) 201,05 1 197,71 1 706,58 2 687,90 1 298,26 7 850,02 382,22 162,80 168,08 1 475,44 399 360,75 61 619,05 427,23 31 970,37 39 299,16 1.220 Ribbed celery (Apium graveolens L, var. dulce (Mill.) Pers.) ex 0709 40 00 a) b) c) 66,39 395,48 563,51 887,54 428,68 2 592,05 126,21 53,76 55,50 487,18 131 867,76 20 346,43 141,07 10 556,52 1 2 976,47 1.230 Chantarelles 0709 51 30 a) b) c) 1 046,89 6 236,68 8 886,44 13 996,40 6 760,27 40 876,45 1 990,31 847,75 875,23 7 682,85 2 079 542,30 320 861,32 2 224,66 166 475,40 204 637,68 1.240 Sweet peppers 0709 60 10 a) b) c) 307,35 1 831,01 2 608,94 4 109,15 1 984,73 12 000,78 584,33 248,89 256,96 2 255,58 610 525,80 94 200,59 653,13 48 874,95 60 078,89 1.250 Fennel 0709 90 50 a) b) c) 73,55 438,16 624,32 983,33 474,95 2 871,80 139,83 59,56 61,49 539,76 146 099,72 22 542,34 156,30 1 1 695,85 14 376,97 1.270 Sweet potatoes , whole , fresh (intended for human consumption) 0714 20 10 a) b) c) 85,16 507,33 ' 722,88 1 138,55 549,92 3 325,13 161,90 68,96 71,20 624,97 169 162,22 26 100,75 1 80,97 13 542,09 1 6 646,43 2.10 Chestnuts (Castanea spp.), fresh ex 0802 40 00 a) b) c) 136,94 815,80 1 162,40 1 830,82 884,29 5 346,90 260,34 110,89 114,49 1 004,97 272 017,62 41 970,74 291,00 21 776,06 26 767,94 2.30 Pineapples, fresh ex 0804 30 00 a) b) c) 59,26 353,05 503,05 792,32 382,69 2 313,97 112,67 47,99 49,55 434,92 117 720,42 18 163,58 125,94 9 423,97 1 1 584,30 No L 97/ 10 EN Official Journal of the European Communities 18 . 4. 96 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Lit Dr Fl Pta Esc 2.40 Avocados, fresh ex 0804 40 90 ex 0804 40 20 ex 0804 40 95 a) b) c) 71,41 425,41 606,16 954,72 461,13 2 788,25 135,76 57,83 59,70 524,06 141 848,82 21 886,45 151,75 1 1 355,55 13 958,66 2.50 Guavas and mangoes, fresh ex 0804 50 00 a) b) c) 149,27 889,24 1 267,05 1 995,64 963,89 5 828,25 283.78 120,87 124.79 1 095,44 296 505,76 45 749,12 317,20 23 736,43 29 177,69 2.60 Sweet oranges, fresh: 2.60.1  Sanguines and semi-sanguines 0805 10 01 0805 10 11 0805 10 21 0805 10 32 0805 10 42 0805 10 51 a) b) c)    =  2.60.2  Navels , navelines , navelates , salustianas, vernas , Valencia lates , Maltese , shamou ­ tis , ovalis , trovita and hamlins 0805 10 05 0805 10 15 0805 10 25 0805 10 34 0805 10 44 0805 10 55 a) b) c)       2.60.3  Others 0805 10 09 0805 10 19 0805 10 29 0805 10 36 0805 10 46 0805 10 59 a) b) c)       2.70 Mandarins (including tangerines and satsu ­ mas), fresh; clementines, wilkings and simi ­ lar citrus hybrids , fresh : 2.70.1  Clementines 0805 20 21 a) b) c) 92,80 552,83 787,71 1 240,67 599,25 3 623,38 176,43 75,15 77,58 681,03 184 335,34 28 441,87 197,20 14 756,76 18 139,55 2.70.2  Monreales and satsumas 0805 20 23 a) b) c) 60,44 360,09 513,08 808,11 390,32 2 360,08 114,91 48,95 50,53 443,58 120 066,36 18 525,54 128,45 9 611,78 11 815,15 2.70.3  Mandarines and wilkings 0805 20 25 a) b) c) 41,37 246,46 351,17 553,10 267,15 1 615,32 78,65 33,50 34,59 303,60 82 177,37 12 679,49 87,91 6 578,62 8 086,68 2.70.4  Tangerines and others ex 0805 20 27 ex 0805 20 29 a) b) c) 59,68 355,53 506,58 797,88 385,37 2 330,19 113,46 48,33 49,89 437,97 118 545,97 18 290,96 126,82 9 490,06 1 1 665,53 2.85 Limes (Citrus aurantifolia), fresh ex 0805 30 90 a) b) c) 143,88 857,13 1 221,30 1 923,58 929,09 5 617,80 273,54 116,51 120,29 1 055,88 285 799,26 44 097,17 305,74 22 879,34 28 124,12 18 . 4. 96 EN Official Journal of the European Communities No L 97/ 11 Description Amount of unit values per 100 kg Code Species, varieties, CN code a) b) c) ECU Fmk SKr Ã ¶S FF Bfrs/Lfrs DM £ Irl £ Dkr Ut Dr Fl Pta Esc 2.90 2.90.1 Grapefruit, fresh :  white ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 40,16 239,22 340,86 536,87 259,31 1 567,92 76,34 32,52 33,57 294,69 79 765,88 12 307,41 85,33 6 385,57 7 849,37 2.90.2  pink ex 0805 40 90 ex 0805 40 20 ex 0805 40 95 a) b) c) 49,27 293,54 418,26 658,76 318,18 1 923,92 93,68 39,90 41,19 361,61 97 877,28 15 101,90 104,71 7 835,45 9 631,63 2.100 Table grapes 0806 10 21 0806 10 29 0806 10 61 0806 10 30 0806 10 69 a) b) c) 105,66 629,45 896,88 1 412,61 682,29 4 125,52 200,87 85,56 88,33 775,40 209 880,84 32 383,40 224,53 16 801,77 20 653,36 2.110 Water melons 0807 1 1 00 a) b) c) 60,50 360,41 513,53 808,83 390,66 2 362,18 115,02 48,99 50,58 443,98 120 173,03 18 542,00 128,56 9 620,32 1 1 825,65 2.120 Melons (other than water melons): 2.120.1  Amarillo, cuper, honey dew (including cantalene), onteniente, piel de sapo (in ­ cluding verde liso), rochet, tendrai , futuro ex 0807 19 00 a) b) c) 40,72 242,59 345,66 544,42 262,95 1 589,97 77,42 32,97 34,04 298,84 80 888,00 12 480,55 86,53 6 475,40 7 959,80 2.120.2  other ex 0807 19 00 a) b) c) 140,42 836,52 1 191,93 1 877,32 906,75 5 482,71 266,96 113,71 117,39 1 030,49 278 926,51 43 036,74 298,39 22 329,15 27 447,81 2.140 Pears 2.140.1 Pears  nashi (Pyrus pyrifolia) ex 0808 20 41 a) b) c) 296,40 1 765,75 2 515,97 3 962,72 1 914,00 1 1 573,1 1 563,50 240,02 247,80 2 175,20 588 768,56 90 843,57 629,86 47 133,20 57 937,86 2.140.2 Other ex 0808 20 41 a) b) c) 58,85 350,62 499,58 786,85 380,05 2 298,00 111,89 47,66 49,20 431,92 116 908,18 18 038,25 125,07 9 358,95 1 1 504,37 2.150 Apricots 0809 10 10 0809 10 50 a) b) c) 394,88 2 352,43 3 351,91 5 279,35 2 549,93 15 418,33 750,73 319,77 330,13 2 897,92 784 389,63 121 026,77 839,13 62 793,42 77 187,98 2.160 Cherries 0809 20 1 1 0809 20 19 0809 20 21 0809 20 29 0809 20 71 0809 20 79 a) b) c) 408,95 2 436,25 3 471,34 5 467,46 2 640,79 15 967,70 777,48 331,16 341,90 3 001,18 812 338,28 125 339,09 869,03 65 030,82 79 938,27 2.170 Peaches 0809 30 19 0809 30 59 a) b) c) 175,48 1 045,39 1 489,55 2 346,08 1 133,16 6 851,72 333,62 142,10 146,71 1 287,80 348 573,47 53 782,87 372,90 27 904,65 34 301,43 2.180 Nectarines ex 0809 30 1 1 ex 0809 30 51 a) b) c) 115,17 686,11 977,61 1 539,77 743,71 4 496,89 218,96 93,26 96,29 845,20 228 773,89 35 298,48 244,74 18 314,23 22 512,53 No L 97/ 12 EN Official Journal of the European Communities 18 . 4. 96 Description Amount of unit values per 100 kg Code a) ECU Ã ¶S DM Dkr Dr Pta Species, varieties, CN code b) Fmk FF £ Irl Lit Fl Esc c) SKr Bfrs/Lfrs £ I 2.190 Plums a) 134,25 1 794,81 255,22 985,20 41 145,21 21 347,74 0809 40 10 b) 799,75 866,89 108,71 266 667,25 285,28 26 241,43 0809 40 40 c) 1 139,54 5 241,74 112,23 2.200 Strawberries a) 195,18 2 609,44 371,07 1 432,36 59 820,20 31 037,06 0810 10 10 b) 1 162,74 1 260,36 158,05 387 702,18 414,76 38 151,89 0810 10 05 c) 1 656,76 7 620,85 163,18 0810 10 80 \ 2.205 Raspberries a) 1 244,40 16 637,04 2 365,81 9 132,35 381 396,95 197 883,66 0810 20 10 b) 7 413,33 8 035,70 1 007,69 2 471 881,32 2 644,38 243 245,87 c) 10 563,01 48 588,45 1 040,36 \ 2.210 Fruit of the species Vaccinium myrtillus a) 145,17 1 940,85 275,99 1 065,36 44 493,15 23 084,79 0810 40 30 b) 864,83 937,43 117,56 288 365,69 308,49 28 376,67 c) 1 232,26 5 668,25 121,37 2.220 Kiwi fruit (Actinidia chinensis Planch.) a) 81,93 1 095,36 155,76 601,26 25 110,73 13 028,43 0810 50 00 b) 488,08 529,06 66,35 162 745,75 174,10 16 015,02 \ c) 695,46 3 199,01 68,50 I 2.230 Pomegranates a) 115,43 1 543,24 219,45 847,11 35 378,14 18 355,56 ex 0810 90 85 b) 687,66 745,39 93,47 229 290,15 245,29 22 563,33 I c) 979,82 4 507,03 96,50 I 2.240 Khakis (including sharon fruit) a) 338,44 4 524,76 643,43 2 483,72 103 728,23 53 818,26 ex 0810 90 85 b) 2 016,20 2 185,46 274,06 672 275,63 719,19 66 155,39 l c) 2 872,81 13 214,56 282,95 2.250 Lychees a) 755,39 10 099,19 1 436,12 5 543,61 231 519,63 120 121,44 ex 0810 90 30 b) 4 500,12 4 877,92 611,70 1 500 507,69 1 605,22 147 657,69 c) 6 412,07 29 494,68 631,53